Case 8:18-cv-02295-JVS-ADS Document 1 Filed 12/28/18 Page 1 of 5 Page ID #:1



 1   WAJDA LAW GROUP, APC
     Nicholas M. Wajda (State Bar No. 259178 )
 2   11400 West Olympic Boulevard
 3   Suite 200M
     Los Angeles, California 90064
 4   Telephone: 310-997-0471
     Facsimile: 866-286-8433
 5   E-Mail: nick@wajdalawgroup.com
     Attorney for the Plaintiff
 6

 7                              UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
 8
                                                         Case No. 8:18-cv-02295
 9

10                                                       COMPLAINT FOR DAMAGES
      TIFFANY COLEMAN,
11                                                       VIOLATION OF THE TELEPHONE
                        Plaintiff,
                                                         CONSUMER PROTECTION ACT, 47
12                                                       U.S.C. § 227 ET SEQ.
             v.
13                                                       JURY TRIAL DEMANDED
      AMERICAN HONDA FINANCE
14    CORPORATION,

15                      Defendant.

16                                           COMPLAINT
17
            NOW COMES, TIFFANY COLEMAN, through counsel, WAJDA LAW GROUP, APC,
18
     complaining of AMERICAN HONDA FINANCE CORPORATION, as follows:
19
                                     NATURE OF THE ACTION
20

21          1.     This action arises under the Telephone Consumer Protection Act (“TCPA”), 47

22   U.S.C. § 227 et seq.

23                                   JURISDICTION AND VENUE
24          2.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.
25
            3.     Venue in this district is proper under 28 U.S.C. § 1391(b)(2).
26

27

28
                                                     1
Case 8:18-cv-02295-JVS-ADS Document 1 Filed 12/28/18 Page 2 of 5 Page ID #:2



 1                                                   PARTIES
 2           5.      TIFFANY COLEMAN (“Plaintiff”) is a natural person, over 18-years-of-age, who
 3
     at all times relevant resided in this judicial district.
 4
             6.      Plaintiff is a “person” as defined by 47 U.S.C. § 153(39).
 5
             7.      AMERICAN HONDA FINANCE CORPORATION (“Defendant”) is a domestic
 6

 7   corporation with its principal place of business in Torrence, California.

 8           8.      Defendant is a “person” as defined by 47 U.S.C. § 153(39).

 9                                        FACTUAL ALLEGATIONS
10
             9.      At all times relevant, Plaintiff was the sole operator, possessor, and subscriber of
11
     the number ending in 7613.
12
             10.     At all times relevant, Plaintiff’s number ending in 7613 was assigned to a cellular
13
     telephone service as specified in 47 U.S.C. § 227(b)(1)(A)(iii).
14

15           11.     At all times relevant, Plaintiff was financially responsible for her cellular telephone

16   equipment and services.
17           12.     In March of 2017, Plaintiff executed a Retail Installment Contract (the “Contract”)
18
     in favor of Defendant.
19
             13.     The Contract secured the purchase of Plaintiff’s 2016 Honda Accord (the
20
     “Vehicle”).
21

22           14.     As result of workplace injury, Plaintiff became unable to make timely monthly

23   installment payments.

24           15.     Every month thereafter, Plaintiff became victim to Defendant’ relentless collection
25   call campaign as they attempted to collect Plaintiff’s monthly payment.
26
             16.     Each time Plaintiff answered, Plaintiff was greeted by clear pause prior to being
27
     connected to Defendant’ representative.
28
                                                           2
Case 8:18-cv-02295-JVS-ADS Document 1 Filed 12/28/18 Page 3 of 5 Page ID #:3



 1          17.     In November of 2017, Plaintiff informed Defendant that payments will be routinely
 2   late, will be made, before demanding that Defendant stop calling.
 3
            18.     Subsequent to Plaintiff’s November of 2017 request, Defendant proceeded to call
 4
     Plaintiff 2 to 3 times daily every month until payment was received.
 5
            19.     In July of 2018, having had enough, Plaintiff mailed written correspondence to
 6

 7   Defendant demanding, inter alia, that they stop calling.

 8                                               DAMAGES

 9          20.     As stated herein, Defendant’s phone calls have severely disrupted Plaintiff’s
10
     everyday life and overall well-being.
11
            21.     Defendant’s telephone harassment campaign have caused Plaintiff actual harm,
12
     including but not limited to: aggravation that accompanies unsolicited telephone calls, anxiety,
13
     diminished value and utility of telephone equipment and telephone subscription services, emotional
14

15   distress, increased risk of personal injury resulting from the distraction caused by the phone calls

16   intrusion upon and occupation of Plaintiff’s cellular telephone capacity, invasion of privacy, loss
17   of battery charge, loss of concentration, mental anguish, nuisance, the per-kilowatt electricity costs
18
     required to recharge her cellular telephone as a result of increased usage of her telephone services,
19
     and wasting Plaintiff’s time.
20
                                          CLAIMS FOR RELIEF
21

22                                         COUNT I:
                      Telephone Consumer Protection Act (47 U.S.C. § 227 et seq.)
23
            22.     All paragraphs of this Complaint are expressly adopted and incorporated herein as
24
     though fully set forth herein.
25

26          23.     Defendant placed or caused to be placed hundreds of non-emergency calls, including

27   but not limited to the aforementioned collection calls, to Plaintiff’s cellular telephone utilizing an
28
                                                        3
Case 8:18-cv-02295-JVS-ADS Document 1 Filed 12/28/18 Page 4 of 5 Page ID #:4



 1   automatic telephone dialing system (“ATDS”) or an artificial or prerecorded voice without
 2   Plaintiff’s consent in violation of 47 U.S.C. §227 (b)(1)(A)(iii).
 3
             24.     Upon information and belief, based on the lack of prompt human response,
 4
     Defendant employed an ATDS to place calls to Plaintiff’s cellular telephone.
 5
             25.     Upon information and belief, the ATDS employed by Defendant transfers the call
 6

 7   to a live representative once a human voice is detected, hence the clear pause.

 8           26.     Upon information and belief, Defendant acted through its agents, employees, and/or

 9   representatives at all times relevant.
10
             27.     As a result of Defendant violations of 47 U.S.C. §227 (b)(1)(A)(iii). Plaintiff is
11
     entitled to receive $500.00 in damages for each violation.
12
             28.     As a result of Defendant’s knowing and willful violations of 47 U.S.C. §227
13
     (b)(1)(A)(iii), Plaintiff is entitled to receive up to $1,500.00 in treble damages for each violation.
14

15           WHEREFORE, Plaintiff requests the following relief:

16           A.      find that Defendant violated 47 U.S.C. § 227 et seq.;
17           B.      enjoin Defendant from placing calls to Plaintiff pursuant to 47 U.S.C. § 227(3)(A).
18
             C.      award statutory damages of $500.00 for each such violation pursuant to 47 U.S.C.
19
                     § 227(3)(B);
20
             D.      award treble damages up to $1,500.00, for each such violation pursuant to 47 U.S.C.
21

22                   § 227(3)(C); and

23           E.      award such other relief as this Court deems just and proper.

24                                      DEMAND FOR JURY TRIAL
25           Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in
26
     this action so triable of right.
27
     Date: December 28, 2018                                        Respectfully submitted,
28
                                                         4
Case 8:18-cv-02295-JVS-ADS Document 1 Filed 12/28/18 Page 5 of 5 Page ID #:5



 1                                                  TIFFANY COLEMAN
 2                                                  By: /s/ Nicholas M. Wajda
 3
                                                    Nicholas M. Wajda
 4                                                  WAJDA LAW GROUP, APC
                                                    11400 West Olympic Boulevard
 5                                                  Suite 200M
                                                    Los Angeles, California 90064
 6                                                  Telephone: 310-997-0471
 7                                                  Facsimile: 866-286-8433
                                                    E-mail: nick@wajdalawgroup.com
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           5
